S O N F I E L D&S O N F I E L D A Professional Corporation LEON SONFIELD (1865-1934) GEORGE M. SONFIELD (1899-1967) ROBERT L. SONFIELD (1893-1972) FRANKLIN D. ROOSEVELT, JR. (1914-1988) ATTORNEYS AT LAW 770 SOUTH POST OAK LANE HOUSTON, TEXAS 77056-6666 WWW.SONFIELD.COM Telecopier (713) 877-1547 Telephone (713) 877-8333 ROBERT L. SONFIELD, JR. Managing Director robert@sonfield.com Erin Wilson Legal Assistant erin@sonfield.com July 21, Mr. John W. Madison Securities and Exchange Commission Division of Corporation Finance 100 F.
